



COURT OF APPEAL FOR ONTARIO

CITATION: Kimaev v. Sobeys Inc., 2019 ONCA
    681

DATE: 20190830

DOCKET: C66754

Lauwers, van Rensburg and
    Roberts JJ.A.

BETWEEN

Anatoly
    Kimaev

Appellant (Plaintiff)

and

Sobeys Inc.

Respondent (Defendant)

Anatoly Kimaev, in person

Elizabeth Nixon and Eliot Kolers, for
    the respondent

Heard: August 27, 2019

On
    appeal from the order of Justice Koehnen of the Superior Court of Justice,
    dated February 28, 2019.

REASONS FOR DECISION

[1]

There is no reason to interfere with the order
    dismissing the appellants action under r. 2.1. A review of the statement of
    claim discloses nothing that would amount to a cause of action against the
    respondent. The claim is plainly frivolous and an abuse of process on its face
    and the Superior Court justice did not err in dismissing the claim without
    inviting written submissions from the appellant. Further, even if the appellant
    had been given the opportunity to make written submissions, based on the
    appellants factum and oral argument in this court, there is no prospect that
    the outcome would have been any different.

[2]

The appeal is therefore dismissed. No costs.

P. Lauwers J.A.

K. van Rensburg J.A.

L.B. Roberts J.A.


